MEMORANDUM OPINION
                                      No. 04-11-00876-CV

                                       Efren CARDENAS,
                                            Appellant

                                                 v.

                    1735 NOLAN LAND TRUST, Shannon L. Stephen, Trustee,
                                      Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 373027
                            Honorable Walden Shelton, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: April 11, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on January 30, 2012. Neither the brief nor a motion for

extension of time has been filed. We, therefore, ordered Appellant Efren Cardenas to file, on or

before March 5, 2012, his appellant’s brief and a written response reasonably explaining (1) his

failure to timely file the brief and (2) why appellee is not significantly injured by his failure to

timely file a brief. We warned that if Cardenas failed to file a brief and the written response by

the date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P.
                                                                                     04-11-00876-CV


38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to

comply with a court order). Cardenas has not responded to our order or filed his brief. We,

therefore, dismiss this appeal for want of prosecution.



                                                      PER CURIAM




                                                -2-